Case 3:19-mj-08017-GCS Document 1 Filed 02/14/19 Page 1 of 5 Page |D #1

FlLED

IN THE UNITED STATES DISTRICT COURT FEB l ll 2019

FoR THE soUTHERN DISTRICT oF 1LLINQ;§F§§Rg-§,§t§{§tcg§§>g§gls

EAST ST. LOUIS OFFECE

UNITED STATES OF AMERICA, ) _
) CAsE NUMBER: lQ/Mj ' @()l Z’GC§
Plaintift`, )
)
vs. )
)
JOSE ALBERTO IXTEPAN-CHAGA LA )
)
Defendant. )

CRIMINAL COMPLAINT
I, Dwayne E. Haferkamp, the undersigned complainant being duly swom, state the
following is true and correct to the best of my knowledge and belief:
COUNT 1
ALIEN IN POSSESSION OF A FIREARM
On or about February ll, 2019, in Madison County, lllinois, within the Southern District
of Illinois,
JOSE ALBERTO IXTEPAN-CHAGALA
then being an alien illegally and unlawfully in the United States, did knowingly possess in and
affecting interstate commerce, a Taurus PTl l l, 9mm handgun, bearing Serial # THS59()49, in

violation ofTitle 18, United States Code, Section 922(g)(5)(A).

AFFIDAVIT 7
l further state that I am a Special Agent with the lmmigration & Custorns Enforcement
(ICE), Homeland Security Investigati'ons (HSI), and have been so employed for over nine years.
As part of my daily duties as an HSI Special Agent, I investigate criminal violations relating to the

investigation of any criminal or administrative violation(s) of the Immigration and Nationality Act

Case 3:19-mj-08017-GCS Document 1 Filed 02/14/19 Page 2 of 5 Page |D #2

and Customs violations of the United States.
INTRODUCTION

l) Based on the following, there is probable cause to believe that Jose Alberto
IXTEPAN-CHAGALA, an alien illegally and unlawfully in the United States, knowingly
possessed a firearm, namely a 9mm Taurus PTl l l, bearing serial # THSS9049, in violation of
Title 18, United States Code, Section 922(g)(5)(A).

2) On February ll, 2019, your affiant received information from the Alton, Illinois,
Police Department and Immigration and Customs Enforcement (ICE) agents in St. Louis,
Missouri, that IXTEPAN-Chagala was being detained in the Madison County, Illinois, Jail on the
following state charges: l) Aggravated Assault with a Weapon; 2) Reckless Discharge of a
Firearm; and 3) Possession of a Stolen Firearm.

3) On February 11, 2019, IXTEPAN-CHAGALA was arrested by the Alton Police
Department following a 911 call for police assistance at IXTEPAN-CHAGALA’s residence,
which is located at 3818 Western Avenue, Alton, Illinois. This 911 call was made in reference
to a report of shots being fired at the aforementioned residence. Alton Police dispatch relayed
to responding officers that a Hispanic male was in the back yard of this residence holding a
firearm to his head. Upon arrival of officers at this residence, IXTEPAN-CHAGALAS’s
girlfriend, Caylee Weinmann, informed the officers that “he (IXTEPAN-CHAGALA) threw the
gun in the backyard.” IXETEPAN-CHAGALA was then located by the officers in the
backyard of the residence and was taken into custody. ln an interview moments later,
Weinmann stated to officers that she was awakened by IXTEPAN-CHAGALA, who had a gun
“held to her head.” Weinmann described the firearm held to her head as “smaller than a police
gun.” According to Weinmann, a domestic disagreement involving allegations of infidelity had
been the cause of the argument Weinmann stated that she followed IXTEPAN-CHAGALA

2

Case 3:19-mj-08017-GCS Document 1 Filed 02/14/19 Page 3 of 5 Page |D #3

out of the rear door of their residence after lXTEPAN-CHAGALA had taken her cellphone.
According to Weinmann, she then attempted to retrieve her phone by grabbing it from
lXTEPAN-CHAGALA. Weinmann stated that IXTEPAN-CHAGALA then placed the firearm
next to her head and fired approximately six rounds into the air. Weinmann also stated that
after IXTEPAN-CHAGALA fired another round from the firearm, she observed him walking
back toward the residence without the firearm. Weinaman added that IXTEPAN-CHAGALA
had previously threatened her with the flrearm and this was not the first time he “physically
placed” the firearm to her head.

4) Alton police officers then processed the crime scene and collected five spent 9mm
Ruger shell casings and two 9mm Luger rounds from the back porch of the residence. Of`ficers
also recovered one yellow plastic bag containing 61 additional live 9mm Luger rounds from
behind the residence of 3819 Horn Avenue, Alton, Illinois. Of`ficers then recovered a black
Taurus PTl 1 lm 9mm handgun, bearing serial # THSS9049, behind the 3819 Horn Avenue
address. The firearm had one live 9mm Luger in the chamber and an empty 12 round magazine
inserted into the firearm. A computer inquiry of the firearm was conducted by an Alton police
officer. Through this inquiry the officer learned that the firearm was reported stolen. It should
be noted that the affiant was informed by Detective PJ Bennett that the 3819 Horn Avenue
address is located immediately to the rear of the property line of the 3818 Western Avenue
address.

5) Officers then conducted a recorded interview of Weinmann, who repeated the
statements she had made to the officers upon their arrival at the residence. During this
interview, Weinmann added that 1) she thought IXTEPAN-CHAGALA was going to kill her; 2)

her children observed what was happening and began to scream at IXTEPAN-CHAGALA; 3)

Case 3:19-mj-08017-GCS Document 1 Filed 02/14/19 Page 4 of 5 Page |D #4

IXTEPAN-CHAGALA had been in possession of the firearm for approximately one month; 4)
she was unsure of how IXTEPAN-CHAGALA obtained the firearm; 5) she had seen IXTEPAN-
CHAGALA with a yellow Dollar General bag containing a large amount of “bullets;” and 6)
IXTEPAN-CHAGALA typically kept the firearm in his waistband and had obtained the firearm
for his own protection. The officers then showed pictures of the recovered firearm to
Weinmann, who positively identified the firearm as the one IXTEPAN-CHAGALA had fired
earlier that day.

6) Following the arrest of IXTEPAN-CHAGALA, ICE Deportation Officer (DO)
Craig Miller was able to confirm that IXTEPAN-CHAGALA is not in the United States legally.
Consequently, DO Miller immediately filed an ICE immigration detainer against IXTEPAN-
CHAGALA at the Madison County, Illinois, jail.

7) On February 12, 2019, Officers from Alton, Illinois, Police Deparment conducted
a recorded interview with IXTEPAN-CHAGALA, who waived his Miranda warnings prior to
the interview. During the interview, IXTEPAN-Chagala admitted he possessed the
aforementioned firearm and shot it into the ground three times at his residence earlier that day¢
IXTEPAN-CHAGALA further acknowledged 1) knowing he cannot legally possess a gun; 2)
having come to the United States approximately ten years ago; and 3) and having remained in the
United States illegally since that time.

8) On February 14, 2019, your affiant contacted ATF Special Agent Mathew Inlow
and provided the make, model, and serial number of the firearm used in this offense. The
purpose of this contact Was to confirm that the firearm affected interstate commerce prior to
IXTEPAN-CHAGALA’s possession of it on February 11, 2019. SA Inlow informed the

undersigned that the firearm used in this offense Was manufactured outside the State of Illinois

Case 3:19-mj-08017-GCS Document 1 Filed 02/14/19 Page 5 of 5 Page |D #5

and had to have entered into and affected interstate commerce prior to IXTEPAN-CHAGALA’s
possession of it on February l l, 2019.

9) Based on the foregoing information, l respectfully submit that there is probable
cause to believe that Jose Alberto IXTEPAN~CHAGALA has violated Title 18, United States
Code, Section 922(g)(5)(A). This violation occurred in Madison County, Illinois, which is within

the Southern District of Illinois.

FURTHER AFFIANT SAYETH NAUGHT.

  
     

 

DMYNE E. HAFERKAMP,
pecial Agent

lmmigration and Customs Enforcernent
Horneland Security Investigations

State of Illinois )
) SS.
County of Madison )

Sworn to before me, and subscribed in my presence on the 14th day of February 2019,

at East St. Louis, Illinois.

¢- \

Q

GILBERT C. SISON
United States Magistrate Judge

DANlEL T. KAPS K,
Assistant United States Attorney

